Fowler, J.,
delivered the opinion of the Court.
The appellant, Richard Hardisty, and John T. Hardisty, the father of the appellees, were co-partners, and carried on a large business at Colling’ton, in Prince George’s County, in this State. The partnership was formed in 1853, and continued until the 10th of July, 1877, when it was dissolved by the death of John T. Hardisty.
The deceased partner left a will appointing his wife executrix, and his brother and co-partner, executor, and devising and bequeathing all his real and personal property to his wife during her life, and at her death to he equally divided among his children, who are the appellees, their mother having died.
The estate of the deceased partner was duly settled in the Orphans’ Court of Prince George’s County, and the-sum of $7,693.21, being the amount which remained after the payment of debts, was passed and paid to his widow in accordance with the will, and in the administration accounts there is no notice taken of the testator’s interest in the partnership property. The business *185was continued by the appellant, Richard Hardisty, but whether as surviving partner or on his own account does not clearly appear. However, on the 10th August, 1878, he sold the stock of goods and divided the proceeds equally between himself and the widow of his deceased partner — each of them receiving the sum of 82,821.15.
A few years after this transaction Mrs. Hardisty died, and it appears that upon proceedings taken for that purpose, the real estate which the firm owned and held as tenants in common was sold. The bill in this case was filed by the appellees to compel the appellant to account and settle the partnership affairs of the firm of J. T. & R. Hardisty, of which their father and the appellant were the only members. The appellant answered, admitting many of the allegations of the bill, but alleged that upon a proper accounting it would be found that the firm was indebted to him in the sum of $1,746,98. Testimony was taken, when for the first time the appellant produced as the foundation of his claim set out in the answer, the following promissory note:
“$2,727.56. Colllnuton, Jan. 1st, 1861.
One day after date I promise to \mj to the order of J. T. and. R. Hardisty, two thousand, seven hundred and twenty-seven ¿Yo dollars, for value received, as witness my hand and seal.
(Signed,) John T. Hardisty. [sear. ]”
Upon this note were endorsed a number of payments, which amounted to $1,731.68, which is a little more than half of tiie note and interest. The expert accountant, who testified on behalf of the appellant, gives the following testimony in regard to this note and the account of John T. Hardisty, based upon his examination of *186the hooks of the firm. “The note is dated January 1st, 1861, for $2727.56, payable by J. T. Hardisty, and is in settlement of an account that had been running since January 1, 1859, between John T. Hardisty and the firm, and is found on page 388 of the ledger; I next see an entry on ledger, page 716, in John T. Hardisty’s account, which reads as follows : To balance on note Jan’y 1, 1870, $-figures erased but which look like $1796.33, but which. I see by memorandum on the note, but scratched out, $1796.53. I next find it in ledger on page 805, in account of John T. Hardisty under date of July 1, 1877, to balance on note (to date) $2234.57, and that balance has been entered into the accounts as I have made them up.” From the testimony of Mr. Ayers, the expert accountant who testified on behalf-of the appellees, we learn that the note in question appeared in three places on the books of the firm, first, where it is stated to have been given by the deceased partner in settlement of his account to the firm to January 1, 1861. Then on January 1, 1870, it was apparently charged to his account and afterwards erased; “such cancellation,” says the witness, í‘being correct, as the amount is not included in the addition on the ledger.” A part of the note subsequently appears, continues this witness, where J. T. Hardisty is charged with $2234.57.
These two witnesses therefore substantially agree as to the facts as they appear from the books of the firm, although they came to very different conclusions, one of them having included and the other excluded the balance claimed to be due on the note .in stating the accounts.
By agreement of counsel all claims for a decree for account of the partnership business have been waived, and the only question submitted to us is whether the Court below was correct in rejecting the claim of the appellant made by him against the proceeds of the sale of *187the real estate of the firm, based upon the note of January 1, 1861, for the sum of $2727.56.
We have thus fully stated the facts because in our opinion the controlling question is whether the appellant has been guilty of such laches as will debar him from setting up any claim on the note above mentioned.
It will be remembered that the appellant was one of the executors of J. T. Hardisty, who died in 1877, and that after the payment of all his debts, this appellant, as executor paid over to the legatee the sum of nearly $8000. And in 1878, when he sold the stock of goods belonging to the firm, he paid to the widow of his deceased partner about $3000. On neither of these occasions did he make any claim based on this note, or a suggestion even that he had a claim of any kind against the estate of his brother. And then, too, when he filed his answer to the bill in this case, in which the appellees claim there was a large sum due by him to them on account of the partnership transactions, he failed to disclose the very important fact that he held the note, although he did set up a general claim that upon a proper accounting a balance would be found to be due him by the firm. The note is produced for the first time on November 11, 1891, thirty years after its date, nearly fifteen years after the death of the maker and the dissolution of the firm, and eighteen years after the last credit. The sum of the various credits endorsed on the note amount to a little more than half of the face value thereof with interest, and it was suggested, and we think with some reason, that it may well be inferred from all the facts in evidence that the payments so credited on the note were, at the time they were made, intended by the parties as a payment to the appellant of his half of that particular partnership asset. This inference is strengthened by the fact that no entries of these payments are found upon the books of the firm.
*188But whether this he so or not, we think there can he no question that the appellant ought not now to he allowed to setup this claim after such a great lapse of time. The effect of this apparently gross neglect and great delay in enforcing his rights, if he had any, is sought to be avoided hy the suggestion, that during all this time the appellant was either the co-partner or the executor of the maker of the note, and that in neither case could he enforce his claim.
Assuming, without deciding, that during the continuance of the partnership, the appellant could not, under the circumstances in this case, sue his co-partner in a Court of law, yet that co-partnership was dissolved in 1877 by the death of J. T. Hardisty, and it cannot therefore he contended that during the past fourteen years any disability to sue has existed by reason of the partnership. And although it is true the appellant was named as joint executor of the will of his late partner, yet it was entirely optional with him whether he should place himself in a position which deprived him of the power of enforcing his own or the firm’s rights against the estate of the deceased. If he found he could not, while occupying the position of executor, do his whole duty as surviving partner, he should have renounced, and thus have placed himself in a position to settle promptly the firm business, and if necessary, to call the personal representatives of the deceased partner into a Court of equity for that purpose.
The appellant has been guilty of neglect and delay in enforcing his claim, and.a Court of equity will not aid him. Nelson vs. Hagerstown Bank, et al., 27 Md., 51; Hawkins, Trustee vs. Chapman, et al., 36 Md., 83.
There is another objection to this claim which appears to be fatal to it. The personal estate is the primary fund out of which debts like this of the appellant’s is to be paid, and the effort here is to have this debt paid out of the *189proceeds of the debtor’s real estate, while it appears that his personal estate was more than sufficient to pay this and all other claims. Art. 16, sec. 188 of the Code.
(Decided 14th March, 1893.)

Decree affirmed, with costs to the appellees.